UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-6998


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

RICHARD MADERA,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:02-cr-00225-HEH-3)


Submitted:   September 11, 2012            Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard Madera, Appellant Pro Se.              David Thomas Maguire,
Assistant United States Attorney,            Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Richard Madera appeals a district court order granting

his motion for a sentence reduction under 18 U.S.C. § 3582(c)

(2006).      The Government opposed the motion based on the nature

and circumstances of Madera’s conviction.              The district court

found Madera’s Guidelines sentence was lowered due to recent

amendments to the Guidelines and reduced his sentence, but not

to the extent requested by Madera.            We conclude that the court

did not abuse its discretion.           United States v. Goines, 357 F.3d
469,   478     (4th   Cir.    2004)     (stating    standard     of     review).

Accordingly, we affirm the district court’s order.                   We dispense

with oral argument because the facts and legal contentions are

adequately     presented     in   the   materials   before     the    court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                        2